Exhibit 10.2

May 18, 2010

VIA EMAIL

SMTC Manufacturing Corporation of Canada /

Société de Fabrication SMTC du Canada

635 Hood Road

Markham, Ontario L3R 4N6

Dear Ms. Jane Todd:

 

Re: Wells Fargo Capital Finance Corporation Canada (formerly known as Wachovia
Capital Finance Corporation (Canada)) and SMTC Manufacturing Corporation of
Canada/Société de Fabrication SMTC du Canada

Reference is made to the Second Amended and Restated Canadian Loan Agreement
dated as of August 7, 2008 as amended by letter agreements dated April 2,
2009, August 4, 2009 and December 4, 2009 (as amended, modified, supplemented,
extended, renewed, restated or replaced from time to time, the “Canadian Loan
Agreement”) between Wells Fargo Capital Finance Corporation Canada (formerly
known as Wachovia Capital Finance Corporation (Canada)), as the Revolving Lender
and the Agent, and SMTC Manufacturing Corporation of Canada/Société de
Fabrication SMTC du Canada, as the Canadian Borrower, and certain other
Obligors.

 

1. Definitions. In this letter, unless otherwise defined or the context
otherwise requires, all capitalized terms shall have the respective meanings
specified in the Canadian Loan Agreement.

 

2. Amendment to Canadian Loan Agreement.

 

  (a) This letter is an amendment to the Canadian Loan Agreement. Unless the
context of this letter otherwise requires, the Canadian Loan Agreement and this
letter shall be read together and shall have effect as if the provisions of the
Canadian Loan Agreement and this letter were contained in one agreement. The
term “Agreement” when used in the Canadian Loan Agreement means the Canadian
Loan Agreement as amended by this letter, together with all amendments,
modifications, supplements, extensions, renewals, restatements and replacements
thereof from time to time.

 

  (b) The Canadian Loan Agreement is amended as follows:

 

  (i) Effective March 20, 2010 Wachovia Bank, N.A. and Wachovia Bank of
Delaware, N.A. merged into Wells Fargo Bank, N.A. and the parties hereto
acknowledge such merger and any reference in the Canadian Loan Agreement to
“Wachovia Bank, N.A.” shall be replaced by “Wells Fargo Bank, N.A.”.



--------------------------------------------------------------------------------

  (ii) Effective March 31, 2010, Wachovia Capital Finance Corporation (Canada)
changed its legal name to Wells Fargo Capital Finance Corporation Canada and the
parties hereto acknowledge such name change and any reference in the Canadian
Loan Agreement to “Wachovia Capital Finance Corporation (Canada)” shall be
replaced by “Wells Fargo Capital Finance Corporation Canada”.

 

  (iii) Section 1.48 “Fixed Charge Coverage Ratio”, Section 1.49 “Fixed Charges”
and Section 8.23 “Fixed Charge Coverage Ratio” are deleted.

 

  (iv) Section 1.62 “Interest Rate” of the Canadian Loan Agreement is deleted
and replaced with:

““Interest Rate” shall mean shall the following interest rates as set forth in
the table below provided that the interest rate for the Term Loan shall be an
annual rate of interest equal to the US Prime Rate plus three percent (3%) per
annum. The applicable Interest Rate below shall be determined and adjusted
quarterly by Agent on each Calculation Date by reference to EBITDA for SMTC
Corporation and each of its Subsidiaries determined by Agent at the end of the
most recently ended fiscal quarter of SMTC Corporation preceding the applicable
Calculation Date on a consolidated rolling four (4) fiscal quarter basis and in
accordance with GAAP. If Canadian Borrower fails to provide the Officer’s
Compliance Certificate as required by Section 8.6(a)(ii) for the most recently
ended fiscal quarter of SMTC Corporation preceding the applicable Calculation
Date, the applicable Interest Rate for such Calculation Date shall be based on
Level III until such time as such Officer’s Compliance Certificate is provided,
at which time the Level shall be determined by Agent by reference to the EBITDA
for SMTC Corporation and each of its Subsidiaries at the end of the most
recently ended fiscal quarter of SMTC Corporation preceding the applicable
Calculation Date on a consolidated rolling four (4) fiscal quarter basis and in
accordance with GAAP:

 

Level

  

EBITDA

  

Interest Rate if Revolving

Loan bearing interest at
Canadian Prime Rate or

US Prime Rate

  

Interest Rate if

Revolving Loan

bearing interest at

Adjusted Libor Rate

Level I    Greater than or equal to US$15,000,000    Canadian Prime Rate or US
Prime Rate per annum    Adjusted Libor Rate plus 3% Level II    Less than
US$15,000,000 but greater than or equal to US$13,000,000    Canadian Prime Rate
or US Prime Rate plus 0.5% per annum    Adjusted Libor Rate plus 3.5% Level III
   Less than US$13,000,000    Canadian Prime Rate or US Prime Rate plus 1.0% per
annum    Adjusted Libor Rate plus 4.0%



--------------------------------------------------------------------------------

Provided however that “Interest Rate” shall mean a rate of interest of three
(3%) percent per annum in excess of the applicable Interest Rate for Revolving
Loans and the Term Loan, at Agent’s option, without notice, (A) on
non-contingent Obligations (i) for the period on and after the date of
termination or non-renewal of the Revolving Loans and the Term Loan until such
time as Revolving Lender and Agent have received full and final payment of all
such Obligations and (ii) for the period from and after the date of the
occurrence of an Event of Default so long as such Event of Default is continuing
as determined by Agent (notwithstanding entry of any judgment against the
Canadian Borrower) and (B) on the Revolving Loans at any time outstanding in
excess of the amounts available to the Canadian Borrower under Section 2 hereof
(whether or not such excess(es) arise or are made with or without Agent’s
knowledge or consent and whether made before or after an Event of Default) (a
“Revolving Loans Excess Position”) until such time as the Revolving Loans
outstanding are no longer in a Revolving Loans Excess Position; provided
however, in the event the Revolving Loans are in a Revolving Loans Excess
Position solely as a result of a subjective exercise of Agent’s discretion to
revise the Availability Reserves pursuant to Section 2 hereof and absent
objective circumstances or events to justify same, the Interest Rate for the
purposes of subparagraph (B) shall come into effect on the fifth (5) Business
Day following written notice of same given by Agent to the Canadian Borrower.”.

 

  (v) Section 1.77 “Maturity Date” of the Canadian Loan Agreement is deleted and
replaced with:

““Maturity Date” shall mean the date which is the earlier to occur of
(i) August 12, 2013 and (ii) the termination of this Agreement pursuant to the
terms hereof.”.

 

  (vi) Section 8.6(a)(i) “Financial Statements and Other Information” of the
Canadian Loan Agreement is deleted and replaced with:

“(i) within thirty (30) days after the end of each fiscal month or within
forty-five (45) days after the end of a fiscal month that is the month end of a
fiscal quarter of SMTC Corporation, monthly unaudited financial statements of
Canadian Borrower and US Borrowers and unaudited consolidating financial
statements of SMTC Corporation (including in each case balance sheets,
statements of income and loss, statements of cash flow, statements of
shareholders’ equity, sales backlog reports and sales and profitability reports
for the ten (10) largest customers of SMTC and its Subsidiaries), all in
reasonable detail, fairly presenting the financial position and the results of
the operations of US Borrowers, Canadian Borrower and SMTC Corporation and their
respective Subsidiaries as of the end of and through such fiscal month;”.



--------------------------------------------------------------------------------

  (vii) Section 8.6(a)(ii) “Financial Statements and Other Information” of the
Canadian Loan Agreement is deleted and replaced with:

“(ii) within forty-five (45) days after the end of each fiscal quarter of SMTC
Corporation, quarterly unaudited financial statements of Canadian Borrower and
US Borrowers and unaudited consolidating financial statements of SMTC
Corporation (including in each case balance sheets, statements of income and
loss, statements of cash flow, statements of shareholders’ equity, sales backlog
reports and sales and profitability reports for the ten (10) largest customers
of SMTC and its Subsidiaries), all in reasonable detail, fairly presenting the
financial position and the results of the operations of US Borrowers, Canadian
Borrower and SMTC Corporation and their respective Subsidiaries as of the end of
and through such fiscal quarter together with a certificate of the chief
financial officer of the Canadian Borrower in form and content satisfactory to
Canadian Lenders and substantially in the form attached hereto as Schedule 8.6
(each, an “Officer’s Compliance Certificate”) setting out the Total Leverage
Ratio for the calculation of the Applicable Margin, the EBITDA amount for the
calculation of the Interest Rate and compliance with Sections 8.19, 8.24 and
8.25 each as at the end of the most recent fiscal quarter of SMTC Corporation,
and the calculations used to determine such ratio, amount and compliance and
attaching the financial statements used to determine such ratio, amount and
compliance;”.

 

  (viii) Section 8.19 “EBITDA” of the Canadian Loan Agreement is deleted and
replaced with:

 

  “8.19 EBITDA

Canadian Borrower shall ensure that EBITDA for SMTC Corporation and its
Subsidiaries, calculated at the end of each fiscal quarter of SMTC Corporation
on a consolidated rolling four (4) fiscal quarter basis and in accordance with
GAAP, shall not be less than the amounts set forth in the table below:

 

End of Fiscal Quarter

   TTM EBITDA

June 2010

   US$ 5,500,000

September 2010

   US$ 8,000,000

December 2010

   US$ 8,000,000

March 2011

   US$ 8,000,000

June 2011

   US$ 8,000,000

September 2011

   US$ 10,000,000

December 2011

   US$ 10,000,000

March 2012

   US$ 11,000,000

June 2012

   US$ 11,000,000

September 2012

   US$ 11,000,000

December 2012

   US$ 11,000,000

March 2013

   US$ 12,000,000

June 2013

   US$ 12,000,000



--------------------------------------------------------------------------------

End of Fiscal Quarter

   TTM EBITDA

September 2013

   US$ 12,000,000

December 2013

   US$ 12,000,000

Agent and the Canadian Borrower acknowledge and agree that Schedule 8.19
attached hereto sets out how Agent calculated the EBITDA covenant in
Section 8.19.”.

 

  (ix) Section 8.24 “Maximum Total Debt” of the Canadian Loan Agreement is
deleted and replaced with:

 

  “8.24 Maximum Total Debt

Canadian Borrower shall ensure that the ratio of outstanding Total Debt of SMTC
Corporation and its Subsidiaries under this Agreement, the US Loan Agreement and
Capital Leases to trailing twelve (12) month EBITDA of SMTC Corporation and its
Subsidiaries calculated at the end of each fiscal quarter on a consolidated
basis in accordance with GAAP shall not exceed 3:1. For purposes of calculating
EBITDA for this Section 8.24 only, EBITDA may include cash payments of accounts
receivable of SMTC Corporation and its Subsidiaries due before the applicable
fiscal quarter end in accordance with customary procedures that are received by
SMTC Corporation and its Subsidiaries within five (5) Business Days of such
applicable fiscal quarter end.”.

 

  (x) Section 8.25 “Maximum Unfunded Capital Expenditures” of the Canadian Loan
Agreement is deleted and replaced with:

 

  “8.25 Maximum Unfunded Capital Expenditures

Canadian Borrower shall ensure that SMTC Corporation and its Subsidiaries do
not, directly or indirectly, make or commit to make, whether through purchase,
capital leases or otherwise, unfunded Capital Expenditures in an aggregate
amount in excess of the amounts set forth in the table below for each fiscal
year of SMTC Corporation. Fifty percent (50%) of the unused portion of the
Capital Expenditure amount set forth below in a fiscal year not to exceed
US$1,000,000 for such fiscal year may be carried over for expenditure in the
next succeeding fiscal year only, however any Capital Expenditure made during
any fiscal year shall be deemed made first in respect of amounts permitted for
such fiscal year as provided below and second in respect of amounts permitted to
be carried over from the prior fiscal year.



--------------------------------------------------------------------------------

Fiscal Year

   Maximum Unfunded Capital Expenditures

2010

   US$ 3,000,000

2011

   US$ 4,000,000

2012

   US$ 5,000,000

2013

   US$ 5,000,000

 

  (xi) Schedules 8.6 and 8.19 attached hereto shall be deemed to be the
Schedules 8.6 and 8.19 attached to the Canadian Loan Agreement.

 

  (xii) “Libor Rate Loans” under the Canadian Loan Agreement shall include any
portion of a Revolving Loan made by the Revolving Lender on which interest is
payable based on the Adjusted Libor Rate, Canadian Borrower agrees to comply
with such customary procedures as are generally established by Agent for
customers and specified by Agent to Canadian Borrower from time to time for
requests by Canadian Borrower for Libor Rate Loans that are Revolving Loans and
the provisions in the Canadian Loan Agreement relating to the Libor Rate Loans
and references therein to “Tranche B Agent”, “Tranche B Lenders” and Reference
Rate Loans” shall include references to “Agent”, Revolving Lender” and “US Prime
Rate Revolving Loans” in the context of Libor Rate Loans that are Revolving
Loans.

 

  (c) The effective date of the amendment to the Canadian Loan Agreement
provided in this letter is May 18, 2010.

 

3. No Novations. Nothing in this letter, or in the Canadian Loan Agreement when
read together with this letter, shall constitute a novation, payment, re-advance
or reduction or termination in respect of any Obligations.

 

4. Financing Agreement. This letter is a Financing Agreement.

 

5. Expenses. The Canadian Borrower shall pay all fees, expenses and
disbursements including, without limitation, legal fees, incurred by or payable
to the Agent and Revolving Lender in connection with the preparation,
negotiation, completion, execution, delivery and review of this letter and all
other documents and instruments arising therefrom and/or executed in connection
therewith.

 

6. Continuance of Canadian Loan Agreement and Security.

 

  (a) The Canadian Loan Agreement, as amended by this letter, shall be and
continue in full force and effect and is hereby confirmed and the rights and
obligations of all parties thereunder shall not be affected or prejudiced in any
manner except as specifically provided for herein.

 

  (b) The Canadian Borrower and Obligors hereby acknowledges, confirms and
agrees that:

 

  (i) all security delivered by the Canadian Borrower and the Obligors in
connection with the Canadian Loan Agreement secures the payment of all of the
Obligations including, without limitation, the obligations arising under the
Canadian Loan Agreement, as amended by the terms of this letter; and



--------------------------------------------------------------------------------

  (ii) the Agent and the Canadian Lenders shall continue to have valid,
enforceable and perfected first priority liens upon the collateral described in
the Financing Agreements, subject only to liens expressly permitted pursuant to
the Canadian Loan Agreement.

 

  (c) To induce the Agent and the Revolving Lender to enter into this letter,
the Canadian Borrower and the Obligors hereby represent and warrant to each of
the Agent and the Revolving Lender as follows, which representations and
warranties shall survive the execution and delivery of this letter:

 

  (i) the Canadian Borrower and the Obligors are in compliance with all
covenants in the Financing Agreements;

 

  (ii) all the representations and warranties set out in the Financing
Agreements are true and accurate;

 

  (iii) no Default or Event of Default has occurred or is continuing;

 

  (iv) no material adverse change has occurred with respect to the Canadian
Borrower or the Obligors since the date of the Agent’s latest field examination
and no change or event has occurred which would have a material adverse effect
on the Canadian Borrower or the Obligors;

 

  (v) the execution delivery, delivery and performance of this letter and the
transactions contemplated hereunder are all within its powers, have been duly
authorized by it and are not in contravention of law or the terms of its
organizational documents or any indenture, agreement or undertaking to which it
is a party or by which it or its property is bound;

 

  (vi) it has duly executed and delivered this letter; and

 

  (vii) this letter constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

 

7. Counterparts. This letter may be executed in any number of separate original,
facsimile or pdf counterparts, each of which shall be deemed an original and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.

 

8. Governing Law. The validity, interpretation and enforcement of this letter
and any dispute arising out of the relationship between the parties hereto,
whether in contract, tort, equity or otherwise, shall be governed by the laws of
the Province of Ontario and the federal laws of Canada applicable therein.



--------------------------------------------------------------------------------

9. Further Assurances. At the request of any of the Agent or the Revolving
Lender at any time and from time to time, the Canadian Borrower and the Obligors
shall, at their expense, duly execute and deliver, or cause to be duly executed
and delivered, such further agreements, documents and instruments, and do or
cause to be done such further acts as may be requested by any of the Agent or
the Revolving Lender to effectuate the provisions or purposes of this letter.

 

10. Amendments and Waivers. Neither this letter nor any provision hereof shall
be amended, modified, waived or discharged orally or by course of conduct, but
only by a written agreement signed by the parties hereto.

 

11. Headings. The division of this letter into sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this letter.

 

12. Successors and Assigns. This letter shall be binding upon and inure to the
benefit of and be enforceable by the Agent, the Revolving Lender, the Canadian
Borrower and the Obligors and their respective successors and assigns. The
Canadian Borrower and the Obligors may not assign their respective rights under
this letter without the prior written consent of the Agent and the Revolving
Lender.

 

13. Partial Invalidity. If any provision of this letter is held to be invalid or
unenforceable, such invalidity or unenforceability shall not invalidate this
letter as a whole, but this letter shall be construed as though it did not
contain the particular provision held to be invalid or unenforceable and the
rights and obligations of the parties shall be construed and enforced only to
such extent as shall be permitted by applicable law.

 

14. Acceptance. If the foregoing correctly sets out our agreement, please
indicate your acceptance of this letter by signing below and returning an
executed copy to us by no later than 5:00 p.m. on May 18, 2010 (the “Effective
Time”). If not so signed and returned by all parties hereto to us on the
Effective Time, this letter shall be null and void.



--------------------------------------------------------------------------------

Yours truly,

 

REVOLVING LENDER AND AGENT: WELLS FARGO CAPITAL FINANCE CORPORATION CANADA By:  

/s/ Carmela Massari

 

Name: Carmela Massari

Title: Vice President

By:  

 

 

Name:

Title:



--------------------------------------------------------------------------------

Agreed this 18th day of May, 2010.

 

CANADIAN BORROWER: SMTC MANUFACTURING CORPORATION OF CANADA / SOCIÉTÉ DE
FABRICATION SMTC DU CANADA By:  

/s/ Jane Todd

 

Name: Jane Todd

Title: Treasurer and Secretary

By:  

 

 

Name:

Title:

OBLIGORS:

Each of the undersigned Obligors hereby:

 

  (a) acknowledges, confirms and agrees that such Obligor’s Financing Agreements
(as each of the same may have been amended, modified, supplemented, extended,
renewed, restated or replaced) remain in full force and effect as at the date
hereof in respect of the Obligations under the Canadian Loan Agreement;

 

  (b) acknowledges and confirms that such Obligor has received a copy of the
Canadian Loan Agreement and this letter and understands and agrees to the terms
thereof;

 

  (c) acknowledges and confirms that the representations and warranties set
forth in the Financing Agreements to which it is a party continue to be true and
correct as of the date hereof; and

 

  (d) acknowledges and confirms that it is in compliance with the covenants set
forth in the Financing Agreements to which it is a party as of the date hereof.

Dated as of the 18th day of May, 2010.



--------------------------------------------------------------------------------

SMTC CORPORATION     SMTC HOLDINGS, LLC By:  

/s/ Jane Todd

    By:  

/s/ Jane Todd

 

Name: Jane Todd

Title: Treasurer and Secretary

     

Name: Jane Todd

Title: Treasurer and Secretary

By:  

 

    By:  

 

 

Name:

Title:

     

Name:

Title:

HTM HOLDINGS, INC.     RADIO COMPONENTES DE MEXICO, S.A. DE C.V. By:  

/s/ Jane Todd

    By:  

/s/ Jane Todd

 

Name: Jane Todd

Title: Treasurer and Secretary

     

Name: Jane Todd

Title: Treasurer and Secretary

By:  

 

    By:  

 

 

Name:

Title:

     

Name:

Title:



--------------------------------------------------------------------------------

SMTC DE CHIHUAHUA, S.A. DE C.V.     SMTC NOVA SCOTIA COMPANY By:  

/s/ Jane Todd

    By:  

/s/ Jane Todd

 

Name: Jane Todd

Title: Treasurer and Secretary

     

Name: Jane Todd

Title: Treasurer and Secretary

By:  

 

    By:  

 

 

Name:

Title:

     

Name:

Title:

SMTC MANUFACTURING CORPORATION OF CALIFORNIA     SMTC MEX HOLDINGS, INC. By:  

/s/ Jane Todd

    By:  

/s/ Jane Todd

 

Name: Jane Todd

Title: Treasurer and Secretary

     

Name: Jane Todd

Title: Treasurer and Secretary

By:  

 

    By:  

 

 

Name:

Title:

     

Name:

Title:

SMTC MANUFACTURING CORPORATION OF MASSACHUSETTS       By:  

/s/ Jane Todd

       

Name: Jane Todd

Title: Treasurer and Secretary

      By:  

 

       

Name:

Title:

     



--------------------------------------------------------------------------------

SCHEDULE 8.6

OFFICER’S COMPLIANCE CERTIFICATE

See attached.



--------------------------------------------------------------------------------

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate (this “Certificate”) is delivered to you pursuant to
the Second Amended and Restated Canadian Loan Agreement dated as of August 7,
2008, as amended by letter agreements dated April 2, 2009, August 4,
2009, December 4, 2009 and May 18, 2010, by and among SMTC MANUFACTURING
CORPORATION OF CANADA, as Canadian Borrower, and WELLS FARGO CAPITAL FINANCE
CORPORATION CANADA, formerly known as WACHOVIA CAPITAL FINANCE CORPORATION
(CANADA), as Revolving Lender and Agent, and the Second Amended and Restated US
Loan Agreement dated as of August 7, 2008, as amended by letter agreements dated
April 2, 2009, August 4, 2009, December 4, 2009 and May 18, 2010, by and among
SMTC MANUFACTURING CORPORATION OF CALIFORNIA, SMTC MANUFACTURING CORPORATION OF
MASSACHUSETTS, SMTC MEX HOLDINGS, INC., as US Borrowers, WACHOVIA CAPITAL
FINANCE CORPORATION (CENTRAL), as Revolving Lender and Agent, and EXPORT
DEVELOPMENT CANADA, as Tranche B Lender and Tranche B Agent.

 

  1. I am the duly elected, qualified and acting Senior Vice President Finance
and Chief Financial Officer of the US Borrowers, Canadian Borrower and SMTC
Corporation.

 

  2. I have reviewed and am familiar with the contents of this Certificate.

 

  3. I have reviewed the terms of the Canadian Loan Agreement and the US Loan
Agreement referred to above. In this Certificate, unless otherwise defined or
the context otherwise requires, all capitalized terms shall have the respective
meanings specified in the US Loan Agreement.

 

  4. Attached hereto as Attachment 1 is a certificate signed by me demonstrating
compliance with the EBITDA covenants set forth in Section 8.19 of the Canadian
Loan Agreement and Section 8.18 of the US Loan Agreement together with the
financial statements used to determine such compliance.

 

  5. Attached hereto as Attachment 2 is a certificate signed by me demonstrating
compliance with the Maximum Total Debt covenants set forth in Section 8.24 of
the Canadian Loan Agreement and Section 8.23 of the US Loan Agreement together
with the financial statements used to determine such compliance.

 

  6. Attached hereto as Attachment 3 is a certificate signed by me demonstrating
compliance with the Maximum Unfunded Capital Expenditures covenants set forth in
Section 8.25 of the Canadian Loan Agreement and Section 8.24 of the US Loan
Agreement together with the financial statements used to determine such
compliance.

 

  7. Attached hereto as Attachment 4 is a certificate signed by me setting out
the Total Leverage Ratio for the calculation of the Applicable Margin together
with the financial statements used to determine such calculation.



--------------------------------------------------------------------------------

  8. Attached hereto as Attachment 5 is a certificate signed by me setting out
the EBITDA amount for the calculation of the Interest Rate together with the
financial statements used to determine such calculation.

IN WITNESS WHEREOF, I execute this Certificate this                      day of
            , 20    .

 

SMTC CORPORATION By:  

 

 

Name:

Title:

 

- 2 -



--------------------------------------------------------------------------------

ATTACHMENT 1

EBITDA COVENANTS

See attached.



--------------------------------------------------------------------------------

SMTC Corporation    31/03/2009 15:41 EBITDA Compliance Certificate    For Month
and YTD period ending:   

 

          Monthly actual    YTD Actual     

Net income

      —      —     

Plus: Interest

      —      —     

Plus: Income taxes

      —      —     

Plus: Depreciation

      —      —     

Plus: Amortization

      —      —     

Less: Unusual gains

   Detail below    —      —     

Plus: Unusual losses

   Detail below    —      —     

Plus: Stock option expenses

      —      —     

EBITDA

      —      —      Monthly rolling EBITDA             EBITDA for :      
months ended       $ —  

EBITDA for the month of:

              —                 —                 —                  

Rolling month /QTR EBITDA at

            $ —                  

Standard

           

Compliance

              no

 

Name

  

 

     

Signature

  

 

     

Title

  

 

     

Date

  

 

     



--------------------------------------------------------------------------------

ATTACHMENT 2

MAXIMUM TOTAL DEBT COVENANTS

See attached.



--------------------------------------------------------------------------------

SMTC Corporation

Debt/EBITDA minus Unfunded Capex Ratio

Date

 

     31-Mar    30-Jun    30-Sep    31-Dec

Revolver

   —           

Term (Current)

   —           

Leases ( Current)

   —           

Term( LT)

   —           

Leases (LT)

   —           

Letters of credit

   —           

Total debt

   —      —      —      —  

EBITDA ( 4 QTR Rolling)

   —           

Debt/EBITDA

   #DIV/0!    #DIV/0!    #DIV/0!    #DIV/0!

Standard

   6.9    5.2    4.4    3.6

Compliance

   #DIV/0!    #DIV/0!    #DIV/0!    #DIV/0!

 

Name

  

 

     

Signature

  

 

     

Title

  

 

     

Date

  

 

     



--------------------------------------------------------------------------------

ATTACHMENT 3

MAXIMUM UNFUNDED CAPITAL EXPENDITURES COVENANTS

See attached.



--------------------------------------------------------------------------------

SMTC Corporation    3/31/2009 16:34 Date   

Unfunded CAPEX

Covenant

  

 

     31-Mar    30-Jun    30-Sep    31-Dec

YTD CAPEX

           

YTD CAPEX financing

           

YTD Unfunded CAPEX

   $ —      $ —      $ —      $ —  

Maximum

   $ 1,000,000    $ 1,000,000    $ 1,000,000    $ 1,000,000

Compliance

     YES      YES      YES      YES

 

Name

  

 

     

Signature

  

 

     

Title

  

 

     

Date

  

 

     



--------------------------------------------------------------------------------

ATTACHMENT 4

TOTAL LEVERAGE RATIO – APPLICABLE MARGIN CALCULATIONS

See attached.



--------------------------------------------------------------------------------

ATTACHMENT 5

EBITDA AMOUNT – INTEREST RATE CALCULATIONS

See attached.



--------------------------------------------------------------------------------

SCHEDULE 8.19

EBITDA CALCULATIONS

See attached.



--------------------------------------------------------------------------------

SMTC Manufacturing Corporation

EBITDA reported for 2009 by Quarter

 

Jan

   $ (140 )    $ —  

Feb

     479     

Mar

     1,064        1,403

Apr

     (738 )   

May

     496     

Jun

     1,861        1,619

Jul

     (104 )   

Aug

     227     

Sep

     1,540        1,663

Oct

     771     

Nov

     646     

Dec

     2,188        3,605               

Total

   $ 8,290      $ 8,290               